Citation Nr: 0808895	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  07-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for Post-Traumatic Stress Disorder (PTSD) or 
other psychiatric disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1964 to 
October 1966.  He served in The Dominican Republic from April 
1965 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 letter rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) that found no new and material 
evidence had been presented to reopen a claim for service 
connection for PTSD previously denied by the Board in January 
1998.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A Board decision in January 1998 that denied the 
veteran's application to reopen a claim of service connection 
for PTSD is final.

2.  The evidence received since the January 1998 Board 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.  

CONCLUSIONS OF LAW

1. The Board's January 1998 decision that denied reopening of 
the veteran's application to reopen a claim of service 
connection for back disability is final.  38 U.S.C.A. §§ 7103 
(West 1991); 38 C.F.R. §§ 20.1100 (1998).

2.  Evidence received since the January 1998 Board decision 
is new and material; the claim of service connection for PTSD 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board reopens the veteran's PTSD claim and 
remands it for further development.  Thus, no discussion of 
VA's duties to notify or assist is necessary.

Here, the Board denied the veteran's application to reopen 
his PTSD claim, and that determination is final.  38 U.S.C.A. 
§§ 7103 (West 1991); 38 C.F.R. §§ 20.1100 (1998).  However, 
if new and material evidence is presented or secured with 
respect to claims that have been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed a claim to reopen his claim for entitlement 
to service connection for PTSD in October 2004.  The Board 
determined that new and material evidence was received and 
reopened the claim.  

Since the 1998 Board decision, the veteran submitted lay 
statements in which the writers attested to the veteran's 
behavioral and cognitive problems that he displayed following 
his discharge from service.  This lay evidence is both new in 
the sense that it was not previously of record and it is 
material because, in the language of the governing 
regulation, it provides an opinion which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
This new evidence tends to support the veteran's claim that 
his condition had its origin in-service and has continued 
since his military service.  38 C.F.R. § 3.156(a).  As such, 
the claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented, the appeal is 
granted to this extent only.

REMAND

Having reopened the veteran's claim, the next question is 
whether the Board is able to conduct a de novo review and 
substantively rule on the issue before it with the evidence 
as it exists at this time.  As will be discussed below, the 
Board finds that a remand is appropriate to comply with VA's 
duty to assist.

First, the record indicates that the veteran is in receipt of 
benefits administered by the Social Security Administration 
(SSA).  An award letter dated September 1986 is contained in 
the file, and the veteran was granted benefits based upon a 
mental disability.  Under 38 U.S.C.A §5103A(c)(3), VA is 
required to obtain relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.

The file does not reflect that the veteran's records 
underlying the SSA's award have been obtained or that an 
attempt to obtain them was ever made.  Lind v. Principi, 3 
Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Any relevant findings made by the SSA are evidence 
which must be considered.  See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

The Board has not undertaken a review of his claim on its 
merits.  However, the record indicates that the principal 
deficiency in the veteran's application has been that there 
is no evidence that (1) the veteran served in combat and (2) 
there is no corroborating information to support the 
veteran's account of claimed stressors.  38 C.F.R. § 3.304(f) 
(Requisite for a grant of service connection is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.); see 38 U.S.C.A. § 1154(b) (2002); 38 
C.F.R. 3.304(d) (2007).

The law provides that if it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary. 38 C.F.R. § 
3.304(f) (2007).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service 
records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The law also provides that a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in- 
service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The veteran claims he was a United States Army ambulance 
driver who served with the 584th Medical Company or the 42nd 
Field Hospital in the U.S. Army Unilateral and Coalition 
Operations in the 1965 Dominican Republic Intervention.   
Over the years, the veteran has provided detailed information 
regarding his alleged stressors in-service.  He has provided 
names, dates and locations within specified time periods.  
The veteran repeatedly discusses a soldier, possibly named 
J.J., assigned to the 82nd Airborne Division who was killed 
by sniper fire in August 1965 in the vicinity of the 
Presidential Palace in Santo Domingo.  The veteran also 
identified a co-ambulance driver S. who assisted with the 
transport of J.J. from the field to the 15th Field Hospital 
to which the 584th was then attached.  

Another stressor involved the death by sniper gunfire of a 
little boy he came to know at his compound.  The veteran 
wrote in a June 1987 statement that the boy was taken to a 
field hospital but he died before they got him there.  He 
stated that that this incident preceded his psychiatric 
treatment at Rodriguez Army Hospital in Puerto Rico where he 
was treated in April 1966 for personality disorder.

In April 1995, the veteran wrote to VA requesting assistance 
in contacting two veterans he identified by name who served 
with in the 584th Medical Company:  J.A.P. (PVTE2) and H.A.S. 
(PFCE3).   The last known addresses provided to the veteran 
were dated from 1974 and 1976. 

Records requests were made to the Environmental Services 
Group (ESG) in 1995 to verify the stressors, although 
responded to, did not prove helpful to the veteran's claim.  
The ESG suggested contacting the National Archives and 
Records Administration (NARA) to obtain Morning Reports which 
it stated could be used to verify daily personnel actions, 
such as wounded in action, killed in action, missing in 
action, assignments, attachments or transfers.  In November 
1995, a letter requesting this information was sent to NARA.  
It appears based on the record that NARA forwarded to the RO 
official forms to fill out, to which the RO forwarded to the 
veteran.  No response was received by the veteran and no 
additional attempts were made to secure this information from 
NARA or other records holding agency since that time. 

Based on the veteran's specificity and participation in 
providing details regarding his stressors, the Board finds 
additional efforts need to be made by the RO to assist the 
veteran in verifying these stressors.  The veteran should 
also be afforded an additional opportunity to provide 
substantiating information towards corroboration of the 
claimed stressors, including the submission of any competent 
information that would support his account.  

Finally, to obtain service connection for PTSD, there must be 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors. 38 C.F.R. § 3.304(f) (2007).  
The most recent medical evidence of record is a February 1993 
VA examination.  Any recent VA treatment records that are not 
of record should be obtained.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, the Board further finds that the veteran should 
be scheduled for a VA examination addressing the etiology 
and/or onset of his diagnosed PTSD and/or any psychiatric 
disability found to be present.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Finally, although the veteran initially requested the 
opportunity to testify at a Board hearing, he appears to have 
withdrawn that request.  On remand, however, the RO should 
have the veteran indicate whether he wishes to testify at a 
Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran whether he wishes to 
testify at a Board hearing.  If the 
veteran responds that he does, make all 
appropriate arrangements.

2.  The RO should request from the 
National Personnel Records Center (NPRC), 
or other appropriate source, the rest of 
veteran's service personnel records from 
his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders, and all TDY orders.  The RO should 
also search for Morning Reports or 
regularly kept records for the veteran's 
unit (584th Medical Company or the 42nd 
Field Hospital) that might reveal the 
veteran's whereabouts.  The RO must 
associate all documents obtained with the 
claims file.  The RO should assist the 
NPRC by providing as much detail as 
possible about his reported dates of 
service in the Dominican Republican, units 
of assignment, etc.

3.  The RO should contact the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)) 
to obtain specific details of the 
veteran's reported unit (584th Medical 
Company or the 42nd Field Hospital).  The 
RO should provide the best and most 
specific information available regarding 
the reported stressors including the 
veteran's unit of assignment, and request 
morning reports and unit records from 
JSRRC in an attempt to verify the 
veteran's stressor during his period of 
reported TDY in the Dominican Republic:

 	a.)  in August 1965 the sniper fire 
death of J.J.
	b.)  in January 1966-March 1966 the 
sniper fire death of a child on or near 
the Army compound.

Any other source where unit records or 
morning reports might be archived should 
also be contacted.  The RO must continue 
to seek these records until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner is asked to comment whether it is 
at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  In doing so, the examiner should 
note the veteran's treatment for 
psychiatric complaints on April 2-6, 1966, 
the dates of his hospitalization at the 
Rodriguez Army Hospital, Puerto Rico, and 
acknowledge the lay evidence indicating a 
continuity of psychiatric symptomatology 
since service.  If the examiner diagnoses 
the veteran as having PTSD, the examiner 
should indicate the stressor(s) or onset 
underlying that diagnosis.  

The examiner is asked to review all prior 
psychiatric and psychological evaluations 
performed on the veteran contained in the 
file.  The rationale for any opinion 
expressed should be provided in a legible 
report.

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


